PER CURIAM.
The appellants were petitioners in a mandamus proceeding in the circuit court. The circuit judge denied the petition for a writ of mandamus and this appeal followed. The appellants have failed to show error because mandamus is a discretionary writ which will issue only upon the showing of a clear legal right in the relator to the performance of a ministerial act. See State ex rel. Eichenbaum v. Cochran, Fla.1959, 114 So.2d 797. See also State ex rel. Long v. Carey, 121 Fla. 515, 164 So. 199 (1935).
Affirmed.